Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 In Applicant’s Response to RCE dated 03/08/2021, Applicant amended Claims 1 and 19, and argued against all rejections previously set forth in the Office Action dated 01/07/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (hereinafter Youn): U.S. Patent Application No. 2019/0114066 in view of Ku et al. (hereinafter Ku): U.S. Patent Application Pub. No. 2018/0164963.
Claim 1:
Youn expressly teaches:
An input device that provides an input for operating a user interface (UI) including a first menu and displayed by a display disposed in a vehicle, the input device comprising: 
a touch sensor disposed in the vehicle and configured to detect a gesture made as a touch by a user (fig. 2; [0022][0023]: a touch sensor configured to detect a user gesture in a vehicle); and 
a processor which causes the display to display, as the first menu, a plurality of first icons aligned in a first direction (fig. 13: displaying multiple menu icons aligned in a first direction), wherein the processor causes the display to display a first gauge bar being superimposed on the plurality of first icons seamlessly aligned in the first direction extending from a first reference position on the first menu in the first direction (fig. 15: [0161][0162]: displaying a gauge bar S4 superimposed on the multiple menu icons aligned in the first direction).  



having a region corresponding to a length of a first gesture input to the touch sensor
along the first direction, the first reference position being used as an origin, wherein the region increases in length in the first direction while the first gesture input is being moved along the first direction, and wherein the region is displayed in a color different from a color of the plurality of first icons while the first gesture input is being moved along the first direction.
	Ku, however, expressly teaches:
having a region corresponding to a length of a first gesture input to the touch sensor
along the first direction, the first reference position being used as an origin, wherein the region increases in length in the first direction while the first gesture input is being moved along the first direction, and wherein the region is displayed in a color different from a color of the plurality of first icons while the first gesture input is being moved along the first direction (figs. 2A-C; [0156]-[0159]: having a panel region corresponding to a length of a drag gesture input that is expanded to be displayed with a highlighted indicator/color while the drag gesture input is being performed in a direction). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Youn to include: having a region corresponding to a length of a first gesture input to the touch sensor
along the first direction, the first reference position being used as an origin, wherein the region increases in length in the first direction while the first gesture input is being moved along the first direction, and wherein the region is displayed in a color different from a color of the plurality of first icons while the first gesture input is being moved along the first direction, for 
Youn further teaches:	
Claim 2. The input device according to claim 1, wherein the processor selects, from among the plurality of first icons respectively disposed in a plurality of first regions seamlessly aligned, a first icon disposed in a first region where an end portion of the first gauge bar displayed on the display is located when an input indicating confirmation is provided to the touch sensor, the end portion being opposite to the origin in the first direction (fig. 15: selecting a first icon from the multiple icons, such as Navigation icon, which is located at an end position being opposite to the first direction).{P58625 04512145.DOCX 4}2 Appl. No. 16/561,964 Attorney Docket No. P58625  
Claim 3. The input device according to claim 1, wherein the first reference position is at a first end of the first menu in the first direction, and when an orientation of the first gesture corresponds to a first orientation from the first end to a second end of the first menu, the processor causes the display to display the first gauge bar that extends from the first reference position in the first orientation (fig. 15: positioning a first reference point at a first end of the menu in the first direction, which is from left to right, the first gesture corresponding to the first direction, and displaying the gauge bar extended from the reference point in the first direction).  
Claim 4. The input device according to claim 1, wherein when a position on the touch sensor in which the origin of the first gesture has been received is closer to a first end than to a second end of a detection region for the touch on the touch sensor in the first direction, the processor sets the first reference position to a position of the first end of the first menu in the first 
Claim 13. The input device according to claim 1, wherein when the first gauge bar is displayed on the display, the processor causes a first icon to be displayed highlighted, the first icon being disposed in a region where an end portion of the first gauge bar displayed on the display is located, the end portion being opposite to the origin in the first direction (fig. 15: highlighting a first icon, such as Navigation icon, being disposed in an end portion of the first gauge bar being opposite to the origin in the first direction).
Claim 21. The input device of claim 1, wherein when a position on the touch sensor in which the origin of the first gesture has been detected is closer to a first end than to a second end of a detection region for the touch on the touch sensor in the first direction, the processor sets the first reference position to a position of the first end of the first menu in the first direction and causes the display to display the first gauge bar that extends in an orientation from the first end to the second end, and when a position on the touch sensor in which the origin of the first gesture has been detected is closer to the second end than to the first end of the detection region for the touch on the touch sensor in the first direction, the processor sets the first reference position to a position of the second end of the first menu in the first direction and causes the display to display the first gauge bar that extends in an orientation from the second end to the first end (fig. 15: receiving a first gesture from a starting point closer to a first end 
 Claims 19-20:
The subject matter recited in Claims 19-20 corresponds to the subject matter recited in Claims 1 and 2, respectively.  Thus Youn in view of Ku discloses every limitation of Claims 19-20, as indicated in the above rejections for Claims 1-2.
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Ku, and further in view of Koyama: U.S. Patent Application Pub. No. 2015/0370329.
Claim 5:
As indicated in the above rejection, Youn in view of Ku discloses every limitation of claim 1.
Youn in view of Ku does not explicitly disclose: 
an actuator which provides a predetermined tactile sensation to the touch sensor, wherein when an end portion of the first gauge bar has moved from one first region in which one first icon among the plurality of first icons is disposed to 15another first region in which another first icon adjacent to the one first icon is disposed, the processor activates the actuator, the end portion being opposite to the origin in the first direction.
Koyama, however, expressly teaches:

 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Youn and Ku to include: an actuator which provides a predetermined tactile sensation to the touch sensor, wherein when an end portion of the first gauge bar has moved from one first region in which one first icon among the plurality of first icons is disposed to 15another first region in which another first icon adjacent to the one first icon is disposed, the processor activates the actuator, the end portion being opposite to the origin in the first direction, for the purpose of allowing a user to receive a notification so as to help the user clarify user’s interactions among interface regions in a friendly manner, as taught in Koyama.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Ku and further in view of Felt: U.S. Patent Application Pub. No. 2015/0317063.
Claim 7:
As indicated in the above rejection, Youn in view of Ku discloses every limitation of claim 1.

the processor causes the display to display a second menu 48corresponding to a plurality of sub-functions included in a function indicated by a first icon disposed in a first region where an end portion of the first gauge bar is located, the end portion being opposite to the origin in the first direction, and the second menu includes a plurality of second icons which respectively 5correspond to the plurality of sub-functions and are aligned in a second direction substantially orthogonal to the first direction. 
Felt, however, expressly teaches:
the processor causes the display to display a second menu 48corresponding to a plurality of sub-functions included in a function indicated by a first icon disposed in a first region where an end portion of the first gauge bar is located, the end portion being opposite to the origin in the first direction, and the second menu includes a plurality of second icons which respectively 5correspond to the plurality of sub-functions and are aligned in a second direction substantially orthogonal to the first direction (fig. 4D; [0037][0038]: displaying a second menu corresponding to multiple sub-menu functions disposed in an end portion of a selected menu and aligned in a second direction orthogonal to a first direction).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Youn and Ku to include: the processor causes the display to display a second menu 48corresponding to a plurality of sub-functions included in a function indicated by a first icon disposed in a first region where an end portion of the first gauge bar is located, the end portion being opposite to the origin in the first direction, and the second menu includes a plurality of second icons which respectively , for the purpose of allowing a user to control various items through a single menu system in a user interface so as to manipulate the single menu system in an easy-to-control manner, as taught in Felt.
Felt further teaches:
Claim 8. The input device according to claim 7, wherein when the touch sensor receives a second gesture made along the second 10direction while the second menu is displayed on the display, the processor causes the display to display a second gauge bar extending from a second reference position on the second menu in the second direction and having a length corresponding to a length of the second gesture, the second reference position being used as an origin, and  15the processor selects, from among the plurality of second icons respectively disposed in a plurality of second regions seamlessly aligned, a second icon disposed in a second region where an end portion of the second gauge bar displayed on the display is located when an input indicating confirmation is provided to the touch sensor, the end portion being opposite to the 20origin in the second direction (figs. 5A-B; [0041][0042]: receiving a second gesture to display a second indicator having a length corresponding to a length of the second gesture and presenting multiple icons of second menu in a second direction).  
Claim 18. The input device according to claim 8, wherein when the second gauge bar is displayed on the display, the processor causes a second icon to be displayed highlighted, the second icon being disposed in a region where an end portion of the second gauge bar displayed on the display is located, the end portion being opposite to the origin in the second direction .

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Ku and further in view of Jeon: U.S. Patent Application Pub. No. 2014/0149908.
Claim 9:
As indicated in the above rejection, Youn in view of Ku discloses every limitation of claim 1.
Youn in view of Ku does not explicitly disclose:
a memory which stores priorities having different values respectively associated with the plurality of first icons, wherein 25when causing the display to display the first gauge bar, the processor sets, to the first reference position, a position located in a region where a first icon having a highest priority among the priorities stored in the memory is 49disposed.  
Jeon, however, expressly teaches:
a memory which stores priorities having different values respectively associated with the plurality of first icons, wherein 25when causing the display to display the first gauge bar, the processor sets, to the first reference position, a position located in a region where a first icon having a highest priority among the priorities stored in the memory is 49disposed ([0043]: displaying a first icon having a highest priority among priorities stored in a storage).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Youn and Ku to include: a memory which stores priorities having different values respectively associated with the plurality of first icons, wherein 25when causing the display to display the first gauge bar, the , for the purpose of allowing a user to easily recognize and execute applications in a quick manner, as taught in Jeon.
Jeon further teaches:
Claim 10. The input device according to claim 9, wherein when causing the display to display the first menu, the processor aligns 5the plurality of first icons in the first direction in descending order of the priorities of the plurality of first icons from the highest priority ([0043]: displaying icons in descending order).  
Claim 11. The input device according to claim 9, wherein the memory stores, as the priorities, priorities of the plurality of first 10icons that have been preset by a user ([0056]: setting priorities by a user).  
Claim 12. The input device according to claim 9, wherein the processor associates each of the plurality of first icons with a priority that increases with increasing frequency of selection by the user during 15a predetermined period extending back from a current point in time, and updates the priorities stored in the memory using the priority associated ([0056][0057]: updating the priorities according to the frequency of use).  
Claims 14-17:
The subject matter recited in Claims 14-17 corresponds to the subject matter recited in Claims 9-12, respectively, including a second menu.  Thus Youn in view of Ku and Jeon discloses every limitation of Claims 14-17, as indicated in the above rejections for Claims 9-12.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Ku and further in view of Van De Sluis et al. (hereinafter Van): U.S. Patent Application Pub. No. 2007/0124694.
As indicated in the above rejection, Youn in view of Ku discloses every limitation of claim 1.
Youn in view of Ku does not explicitly disclose:
20after a lapse of a first length of time without the touch sensor having received the touch while the first gauge bar is displayed on the display, the processor causes the display to display the first gauge bar that has a length changed to at most a first width measured from the first reference position in the first direction.  
Van, however, teaches:
after a lapse of a first length of time without the touch sensor having received the touch while the first gauge bar is displayed on the display, the processor causes the display to display the first gauge bar that has a length changed to at most a first width measured from the first reference position in the first direction ([0039]: rendering a content window according to a default settings when no gesture is detected).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Youn and Ku to include: after a lapse of a first length of time without the touch sensor having received the touch while the first gauge bar is displayed on the display, the processor causes the display to display the first gauge bar that has a length changed to at most a first width measured from the first reference position in the first direction, for the purpose of allowing to be an initial state so as to conveniently provide content with which proceedings begin, as taught in Van.

Response to Arguments


Applicant's arguments against the rejections based on 35 U.S.C. §102 & 103 with respect to Claims 1-21 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Daeho D Song/
Primary Examiner, Art Unit 2177